              IN THE UNITED STATES DISTRICT        COURT Foa.3rp:sVRic"?C0UPT
                                            ORGIA
                     SOUTHERN DISTRICT OF GEORGIA              AUGURTa r\i\'
                                                                        'I •?.
                                                                                 '
                             AUGUSTA DIVISION

                                                          20I9FEBI14 flH||:22
WHITESELL CORPORATION,

               Plaintiff,                                CLERK-Ja         _
                                                               SO. DiST, OfIT
        V.                                          CV 103-050

ELECTROLUX HOME PRODUCTS,
INC., HUSQVARNA, A.B., and
HUSQVARNA OUTDOOR PRODUCTS,
INC.,

               Defendants.



                                    ORDER




        Presently before the Court is a defense motion to seal

certain exhibits attached to their Response in Opposition to

Plaintiff's Motion for Sanctions and Motion to Strike (doc. no.

1134).       Defendants represent that the information contained in

the exhibits has been designated "Confidential" by the parties

pursuant to the Confidentiality Order entered in the case on

June 28, 2005 (doc. no. 32).

     IT IS HEREBY ORDERED that Defendants' Motion to Seal (doc.

no. 1158) is GRANTED.            The Clerk of Court is directed to seal


Exhibits B, C, D, E, F and H to the Opposition Brief until

further order of the Court.


     ORDER      ENTERED     at    Augusta,   Georgia,   this                of

February, 2019.




                                                           ., CHIEF JUDGE
                                             UNITEGl STATES DISTRICT COURT
                                                      DISTRICT   OF GEORGIA
